Title: From John Quincy Adams to Thomas Boylston Adams, 27 January 1804
From: Adams, John Quincy
To: Adams, Thomas Boylston



27. January 1804

We have this day a sort of Holiday, to rejoyce for the acquisition of our new Territories—The Members of Congress of both Houses are to dine together—The federalists who opposed the cession however do not join in the party—Those of us who approved the measure, are to be of the feast—where we at least shall find not much congeniality.
You will find in the inclosed papers numerous and very pompous details about the taking possession of the Country—But nothing like an Address from the old inhabitants expressing even their acquiescence in the transfer—One would think our Government made it a principle not to have the assent of those people—I never knew nor heard of an instance before, of any sovereign however despotic undertaking to exercise the highest powers of Government over a people, without something like the consent of that people, by treaty, by popular acclamation, or at least by requiring an Oath of Allegiance—By the accounts in the within papers you see it is expressly shewn that nothing of this kind took place—For although there were popular acclamations, it is carefully remarked, that they were uttered by Americans, and not by the antient Inhabitants.—Governor Claiborne requires allegiance, but does not ask the people to promise it—This at least is setting out upon the profess’d avowal of force, as the only basis of our dominion there—Such a system may in the end prove a wise one—But I cannot give it my approbation.
Your’s—
